11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT
Daniel Subia,                                * From the 70th District Court
                                               of Ector County,
                                               Trial Court No. A-21-1148-CR.

Vs. No. 11-22-00021-CR                       * March 10, 2022

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.